                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION
                               Case No.: 4:18-CR-00059-D-1

UNITED STATES OF AMERICA                     )
                                             )
               vs.                           )
                                             )                ORDER
                                             )
ROBERT BRITTON JERNIGAN,                     )
                  Defendant                  )



       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this defendant be
sentenced at his Arraignment scheduled for November 14, 2018 at 10:00 a.m. in Raleigh, North
Carolina and that the requirement of the preparation of the presentence report be waived.



       So ORDERED this l _ day of         No\/..( tJ..h.q &    , 2018.
